Citation Nr: 1029192	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-03 579	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a substantive appeal (VA Form 9 or equivalent) was timely 
filed in response to a July 20, 2007 statement of the case (SOC) 
denying several claims for higher initial ratings.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 
1985 until retiring in October 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This 
decision concluded the Veteran had not perfected a timely appeal 
in response to a July 20, 2007 SOC denying several (a total of 
eight) claims for higher initial ratings for service-connected 
disabilities.  

As support for her claim regarding the timeliness of her appeal, 
the Veteran testified at a videoconference hearing in January 
2010 before the undersigned Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The RO sent the Veteran a SOC on July 20, 2007, regarding 
several claims stemming from a December 2005 rating decision.

2.  Subsequently, in October 2007, the Veteran both faxed and 
mailed a substantive appeal (VA Form 9) regarding the claims 
addressed in that July 2007 SOC.  The faxed VA Form 9 was 
received at the RO on October 22, 2007.  The mailed copy of the 
VA Form 9 was not date-stamped as received until slightly later, 
on October 24, 2007.  Therefore, the earliest date of receipt of 
her substantive appeal (VA Form 9), the faxed copy, was October 
22, 2007.

3.  But she only had until September 20, 2007, i.e., 60 days 
after the mailing of the SOC, to submit a timely substantive 
appeal (VA Form 9 or equivalent).



4.  The date of receipt of the substantive appeal on October 22, 
2007 was more than 60 days after the issuance of the SOC on July 
20, 2007, so well after the deadline for submission of a timely 
substantive appeal (VA Form 9).  The Veteran also did not file 
any other communication that might serve as a functional 
equivalent to a substantive appeal, at any time prior to the 
September 20, 2007 filing deadline.


CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal in response 
to the July 2007 SOC to perfect the appeal of her claims.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, etc. (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Veteran's claim is being denied as a matter of 
law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
does not apply because the issue presented is solely of statutory 
and regulatory interpretation and/or the claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, 
VAOPGCPREC 5-2004 (June 23, 2004).



II.  Timeliness of Substantive Appeal

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a Statement of the Case 
(SOC) has been furnished, a timely filed Substantive Appeal 
(e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 (2009).  

A substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  See 38 
C.F.R. § 20.202 (2009).  As a general rule, a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant or within 
the remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, whichever 
period ends later, to perfect an appeal of any issue adjudicated 
by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 
C.F.R. § 20.302 (2009).  If an appeal is not perfected within the 
time specified by the regulation, the RO's determination becomes 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d).  Once an RO's decision becomes final, absent submission 
of new and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

An extension of the 60-day period for filing a substantive appeal 
may be granted for good cause.  A request for such an extension 
must be made in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal.  See 38 C.F.R. 
§ 20.303 (2009).  Except in cases where the submission of 
additional evidence requires the issuance of a supplemental SOC 
(SSOC) pursuant to 38 C.F.R. § 19.31 (2009), the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating or 
completing an appeal from that determination.  See 38 C.F.R. §§ 
20.303(b), 20.304 (2009).



When the Rules require that any written document be filed within 
a specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is not 
of record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  See 38 C.F.R. § 20.305, 
20.306 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme requiring the filing of both a notice of disagreement and 
formal appeal.  When an appellant fails to file a timely appeal, 
and does not request an extension of time in writing before the 
expiration of time for the filing of the substantive appeal, he 
or she is statutorily barred from appealing the decision of the 
agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding 
that if the claims file does not contain a NOD, SOC, and VA Form 
9 [substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).  And see 
Bowles v. Russell, 551 U.S. 205 (2007) (holding that 
jurisdictional time periods for taking an appeal may not be 
extended for equitable reasons).  But see, too, 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 
7105(d)(3) does not operate as a mandatory jurisdictional bar 
precluding the Board from considering an appeal where the 
substantive appeal is untimely, rather, in light of the use of 
the term "may" in this statute, just gives the Board this 
discretionary authority not to).



Turning now to the procedural history of this particular case.  
In a December 2005 rating decision, the RO in Winston-Salem, 
North Carolina, decided several claims.  
In relevant part, the RO granted service connection for 
chondromalacia, status post right knee surgery with arthritis 
(right knee arthritis), assigning an initial disability rating of 
10 percent; granted service connection for right shoulder AC 
joint arthritis, assigning an initial disability rating of 0 
percent (i.e., noncompensable); granted service connection for 
status post Brostrom reconstruction of lateral ligaments, 
right ankle (right ankle disability), assigning an initial 
disability rating of 0 percent (i.e., noncompensable); granted 
service connection for status post hammertoe deformity of the 
little toe of the left and right foot, respectively (right and 
left little toe disabilities), assigning each an initial 
disability rating of 0 percent (i.e., noncompensable); granted 
service connection for carpal tunnel syndrome of the right and 
left hand, respectively, assigning each an initial disability 
rating of 0 percent (i.e., noncompensable); and granted service 
connection for status post plantar fasciotomy, left foot with 
arthritis (left foot arthritis), assigning an initial disability 
rating of 0 percent (i.e., noncompensable).  The RO assigned a 
retroactive effective date of November 1, 2005, the date 
following the Veteran's separation from active duty, for the 
establishment of service connection and initial rating 
assignments for these respective disabilities.  The RO issued 
notice of that decision on December 28, 2005, along with notice 
of the Veteran's appellate rights on an enclosed VA Form 4107.  

In response to that decision concerning these several claims, the 
Veteran filed a timely NOD in September 2006 to initiate an 
appeal to the Board for higher initial ratings for these several 
service-connected disabilities that had been addressed in that 
December 2005 decision - namely, her right ankle disability, 
right knee arthritis, right and left hand carpal tunnel syndrome, 
left foot arthritis, right and left little toe disabilities, and 
right shoulder arthritis.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a Veteran appeals an initial rating, VA 
must consider whether he/she is entitled to a "staged" rating to 
compensate him/her for times since the effective date of the 
award when the disability may have been more severe than at 
others).

Jurisdiction over her claims was subsequently transferred to the 
RO in Nashville, Tennessee.

And in a July 2007 rating decision and supplemental SOC (SSOC), 
the RO increased the rating for the Veteran's right ankle 
disability from 0 to 10 percent, but only retroactively effective 
from June 20, 2007, the date of a VA compensation examination.  
She continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed 
to be seeking the highest possible rating, unless he/she 
expressly indicates otherwise).  

So, after receiving her NOD, the RO sent the Veteran a SOC on 
July 20, 2007, concerning her claims for an initial rating higher 
than 10 percent for her right ankle disability; an initial rating 
higher than 10 percent for her right knee arthritis; 
initial compensable ratings for carpal tunnel syndrome of the 
right and left hands; an initial compensable rating for left foot 
arthritis; initial compensable ratings for the right and left 
little toe disabilities; and an initial compensable rating for 
right shoulder arthritis.  

The Veteran later filed a substantive appeal (VA Form 9), which 
she signed on October 19, 2007.  One copy was faxed to the RO and 
shows a time signature of October 22, 2007.  A second copy was 
sent to the RO by postal mail and was date-stamped as received a 
short time later, on October 24, 2007.  So, at the very earliest, 
the date of receipt of her substantive appeal was not until 
October 22, 2007 when she faxed her VA Form 9, as opposed to the 
date - October 19, 2007, when she merely signed this document 
before its submission.  But as will be explained, even the date 
when she signed the VA Form 9 was beyond the 60-day time limit 
she had for submitting that document.



The Veteran's substantive appeal clearly was untimely because she 
was required to submit it within the later of either 60 days 
after the issuance of the July 2007 SOC (i.e., by September 20, 
2007) or one year after the notification of the initial, 
underlying December 2005 rating decision (i.e., by December 28, 
2006).  So, of these two possibilities, the later filing deadline 
for perfecting her appeal was September 20, 2007, i.e., 60 days 
after issuance of that SOC.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002); 38 C.F.R. § 20.302 (2009).  She clearly did not meet 
this filing deadline.  Instead, her substantive appeal was not 
actually received until October 22, 2007, so over a full month 
past that due date.

The Board's review of the RO's correspondence to the Veteran, 
especially between the issuance of that July 20, 2007 SOC and the 
September 20, 2007 filing deadline, does not disclose VA had 
received her substantive appeal at any time during this period.  
In fact, the RO received no written communications from her 
during this time frame, which might alternatively serve as an 
equivalent to a substantive appeal.  Prior to that September 20, 
2007 filing deadline, she also did not submit any additional, 
pertinent evidence requiring the issuance of a SSOC.  See 38 
C.F.R. §§ 20.303(b), 20.304 (2009).  And equally significant, she 
did not make a request for an extension of the deadline for 
submitting her substantive appeal.  38 C.F.R. § 20.303 (2009).

The Veteran acknowledged during her hearing that she did submit 
the VA Form 9 to perfect her appeal on a timely basis.  See the 
transcript of her January 2010 hearing testimony at pages 6-8.  
But she says there were mitigating circumstances.  Specifically, 
she believes there was VA error in processing the paperwork on 
multiple claims she was submitting simultaneously, including for 
VA benefits for her daughter.  See the transcript of the January 
2010 hearing testimony at pg. 6.  In this regard, she stated, 
"...because I had so much stuff going on, they were getting them 
mixed up."  Id.  She contends that she was verbally misinformed 
by the RO concerning the timeliness status of her substantive 
appeal (VA Form 9), after receiving the SOC dated on July 20, 
2007.  In particular, she asserts that "when [she] called to 
check on the status of [her] claims, [she] was told by a 
caseworker that [she] did not have to do anything else regarding 
[her] case."  See her January 2008 NOD appealing timeliness 
issue.  

To the extent the Veteran is suggesting VA lost or misplaced that 
SOC dated July 20, 2007, she has offered no supporting evidence.  
On the other hand, to the extent she is suggesting that VA 
employees at the RO misinformed her that she did submit a timely 
substantive appeal (when, in actuality, she had not) and/or her 
form was lost by VA employees, this possibility also has no 
corroborating evidence in the record.  Indeed, despite her 
contentions to the contrary, there is simply no indication that 
an otherwise timely VA Form 9 is missing from the record.  And 
"[t]he Court routinely has applied a presumption of 
administrative regularity to all manner of VA processes and 
procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  
In applying this legal principle to this present case, the 
presumption of administrative regularity applies to VA's actions 
following receipt of a claim, and it is presumed that VA properly 
processed all claims submitted by the Veteran or her 
representative, including timely issuing the Veteran the SOC on 
July 20, 2007.  Clear evidence is required to rebut this 
presumption of administrative regularity.  See id.; see also 
Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  But, here, there is no such evidence.  
Unfortunately for her claim, the Veteran admits that she does not 
have a return receipt to confirm that she timely filed a 
substantive appeal prior to the September 20, 2007 filing 
deadline.  See personal hearing transcript, at 8-9.  

The notification letter of the SOC was sent to the Veteran's last 
known address of record at that time, and it is not indicated 
this cover letter was returned as undeliverable.  Further, it 
appears the RO continued to send correspondence to her at the 
same address, and there is evidence that the later mailings were 
received.  As this presumption of regularity is only overcome by 
clear evidence to the contrary, and no such contrary evidence is 
shown in this case, the date of mailing of the SOC will be 
presumed to be the same as the date of the SOC - July 20, 2007.  
38 C.F.R. § 20.302.

The law is clear that a Substantive Appeal must be filed with the 
agency of jurisdiction within the appropriate time frame.  The 
Board is bound by the laws and regulations of VA.  38 U.S.C.A. § 
7104 (West 2002).  In this case, there is no evidence that the 
Substantive Appeal was received by a VA entity prior to September 
20, 2007, let alone at any time closely surrounding this date.  
The Board can find no basis on which to find that the substantive 
appeal was timely filed.

In summary, the Veteran failed to submit a timely substantive 
appeal or, in the alternative, a request for an extension of the 
time limit, in a timely manner.  See 38 C.F.R. §§ 3.109(b), 
20.303.  Moreover, VA has not waived any issue of timeliness in 
the filing of the substantive appeal in this case, either 
explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).

The Board is certainly sympathetic to the appellant's arguments 
but, unfortunately, is unable to provide a legal remedy.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . benefits 
out of sympathy for a particular [claimant].'").  Simply put, 
because the Veteran's substantive appeal was not received at the 
RO until October 22, 2007, it was untimely.  And since, as a 
consequence, her claim fails because of absence of legal merit or 
lack of entitlement under the law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's claim for timeliness of her substantive appeal is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


